United States Court of Appeals
                     For the First Circuit


No. 19-2240

                         KETLER BOSSÉ,

                     Plaintiff, Appellee,

                              v.

  NEW YORK LIFE INSURANCE COMPANY; NEW YORK LIFE INSURANCE AND
ANNUITY CORPORATION; NEW YORK LIFE INSURANCE COMPANY OF ARIZONA,

                    Defendants, Appellants.


                         ERRATA SHEET

     The opinion of this Court, issued on March 30, 2021, is
amended as follows:


    On page 17, line 19, change "That rules" to "That rule."